Title: To James Madison from Charles Bradbury, 19 December 1806
From: Bradbury, Charles,Bradbury, Francis
To: Madison, James



Boston, decr. 19, 1806

The Memorial of Francis & Charles Bradbury of Boston, State of Massachusetts, part owners and Agents for the ship Phoenix, Josiah Roberts Master, beg leave to state, that the said ship sailed from this port in the Month of July A D 1801, with a valuable cargo belonging to Citizens of the United States; that in December of the same year the said ship was captured by a Spanish Government schooner, carried into Montevedoe and was libelled on suspicion of being British property, but the Maritime Court decreed, after examination, that the ship and cargo were American and therefore neutral property: The spanish Government however still detained her; and Capt. Roberts could not obtain possession of the property notwithstanding repeated memorials to the Vice Roy.  Captain Roberts had never violated any laws of trade, and had no communication with the inhabitants of the Country, as we stated in a former memorial to your Excellency in July 1803.
As the ship and cargo were exposed to damage and plunder, Captain Roberts petitioned to have the cargo sold to prevent a total loss of the property, which was granted, and by order of the Spanish Government sale was made at public auction at Buenos Ayres, on the 19 & 20 of Novr. 1805 for the sum of one hundred and twenty four thousand dollars and the amount deposited in the Royal Treasury: The ship was also sold at Montevido and the amount, five thousand and five hundred dollars, deposited in the Royal Treasury at that place.  This property so unjustly captured and detained since the year 1801, was sold without any condemnation or decree against it, and the proceeds deposited for the owners: Such was the situation in the Month of April last, as appears from letters from Capt. Roberts, who was then at Montevido endeavouring to obtain redress thro’ the ordinary channels of justice.  We understand that, at the Capture of Buenos Ayres, by His Britannic Majesty’s troops, the Royal chest fell into their possession and the treasure had been transported to London.  We have every reason to believe that the proceeds of the sale of the cargo alluded to, constituted a part of the treasure and is now in London.  By articles published by the British Commander at the time of the surrender of the City, private property was to be held sacred; and as we consider our property included under this article, we believe that if a representation were made to the British Government, it might be restored to us.
We therefore have thought proper to submit to your Excellency’s judgment the propriety of directing the american Minister at the Court of St. James’ to make such representations as you may judge proper and expedient.
For the great loss resulting from this capture and also for the demurrage of the ship for four years and the expences arising in consequence thereof, as well as for the amount of the ship and cargo (should they not be refunded by the British Government) we anticipate compensation from the wisdom and justice of our Government, resting persuaded that the administration will not lose sight of the interest of its Citizens when an arrangement shall be made with the Court of Madrid: as your Memorialists in duty bound will ever pray

(signed) Fra & Chs. Bradbury

